United States Court of Appeals
                     For the First Circuit


No. 11-2392

                         UNITED STATES,

                            Appellee,

                               v.

                        JOAN R. LAPLANTE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]



                             Before

                   Thompson, Stahl, and Lipez,
                         Circuit Judges.



     Mark E. Howard, with whom Howard & Ruoff, PLLC, was on brief,
for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
John P. Kacavas, United States Attorney, was on brief, for
appellee.




                           May 8, 2013
          THOMPSON, Circuit Judge.        When Appellant Joan LaPlante's

once-successful   factoring    business    ran   into    serious   financial

trouble, she allegedly defrauded a number of lenders to obtain more

money to help get her out of the mess.                  After a government

investigation, indictment and five-day trial, a jury convicted

LaPlante of mail fraud under 18 U.S.C. § 1341.                LaPlante now

appeals her conviction, challenging the district court's jury

instructions on the elements of mail fraud and claiming ineffective

assistance of counsel.        Because neither argument prevails, we

affirm.

                               BACKGROUND

                          A.     The Scheme

          We walk through the relevant facts in the light most

favorable to the government.      United States v. Hebshie, 549 F.3d

30, 32 (1st Cir. 2008).   Starting in 2000, LaPlante began running

a company called JRL Funding Group ("JRL").              While the company

engaged in marketing, consulting and asset liquidation, much of its

business involved factoring.     Factoring is a business arrangement

whereby a company purchases an entity's accounts receivable at a

discount and collects on those accounts.         The company profits when

it collects more than what it paid for them.            To run a factoring

business in the first instance, a company needs sufficient capital

to purchase another entity's receivables even at the discounted

rate. To finance JRL's purchases of receivables, LaPlante obtained


                                  -2-
loans from various companies and individuals.           She used the money

she borrowed for that purpose until January 2003.

               In January 2003, faced with financial woes, LaPlante's

business went under and her factoring business came to a screeching

halt.    Yet from January 2003 to February 2007, she continued to

seek     and    obtain   loans   from     individuals    based   upon   her

representation the money would be used for her factoring business

(which no longer existed), borrowing anywhere from $25,000 to

$550,000 from a given individual.           With respect to each loan,

LaPlante and the lender executed a loan agreement describing JRL as

a factoring, marketing and consulting business, and providing the

interest rate on the loan.       Lenders could choose to either receive

monthly interest payments or roll the interest back into the

account. Regardless of the option lenders chose, LaPlante promised

to repay either one half of the funds in their account within 90

days or all of the funds within 180 days of receiving a written

request for such repayment. Each month, LaPlante mailed lenders an

account statement reflecting the principal and the interest that

had accumulated on their accounts to date.         However, when it came

time to repay certain lenders the principal and interest on their

loans, LaPlante was repeatedly unable to deliver on her promise to

do so.    At one point, LaPlante estimated she owed lenders a total

of one million dollars.




                                    -3-
                                  B.    The Trial

             LaPlante was indicted in March 2009 on one count of mail

fraud in violation of 18 U.S.C. § 1341.                 She was charged with

devising a scheme and artifice to defraud and to obtain money by

means   of   false    and     fraudulent   pretenses,    representations    and

promises, by allegedly lying to lenders about her ability to repay

the loans and about the fact that the loans would be used for her

factoring business.

             Trial began on February 15, 2011. As indicated by opening

statements, the defense's main theory was that LaPlante did not

intend to deceive any of the individual lenders.              According to the

defense, the lenders should have known by looking at the loan

agreements they signed that their loans were not being used solely

for the factoring side of the business, but for the consolidated

business which included marketing and consulting services.

             The government's case-in-chief told a starkly different

story. The government's theory was that LaPlante knew her business

had stopped actively factoring by January 2003, but she continued

to   seek    and     borrow     money    from   individuals    on   the   false

representation that the money would be used for factoring.                  The

government theorized that LaPlante was not using that money for

factoring, but instead was using the money to repay other loan

debts she owed.




                                         -4-
            To support its theory, the government presented evidence

primarily      through   the     testimony     of   a    Federal      Bureau     of

Investigation     ("FBI")    forensic      accountant    and   Attorney        James

Normand, who represented a victim lender in a civil suit against

LaPlante, that LaPlante's company was not factoring during the

relevant time period.        The FBI accountant testified that she had

reviewed JRL's financial records and concluded that only a few

transactions related to factoring were executed after January 2003.

Without going into detail about the complaint's allegations in the

civil   case,    Attorney      Normand    testified     on   direct     that    the

documentation LaPlante produced in connection with that case showed

that JRL had not purchased any accounts receivable after January

2003.    The    government     also   introduced      into   evidence    a     taped

interview of LaPlante by the New Hampshire Attorney General's

Office, during which she admitted JRL was not engaged in factoring

activities after January 2003.

            Through the testimony of more than twelve individuals

from whom LaPlante had borrowed money between January 2003 and

February 2007, the government put forth evidence that LaPlante, as

the sole person in charge of her business, lied to lenders about

the viability of her business and lied that her company was

actively engaged in factoring at the time.              A number of witnesses

testified   that,    from    their    conversations     with   LaPlante,       they

believed she sought loans from them for factoring specifically.


                                         -5-
              After   the    conclusion        of   the   evidence     and    closing

statements, the district court delivered its jury charge (more on

the jury instructions to come). The jury returned a guilty verdict

the    same   day.     LaPlante      was    later    sentenced    to    46    months'

imprisonment with three years of supervised release and ordered to

make    restitution     in   the    amount     of   $881,662.57.        She    timely

appealed.

                                    DISCUSSION

                             A.    Jury Instructions

              On appeal, LaPlante argues two jury instruction related

errors occurred below.        Because, as LaPlante concedes, she failed

to object to the jury instructions at trial, we review for plain

error.    United States v. Riccio, 529 F.3d 40, 46 (1st Cir. 2008).

To establish plain error, a defendant must show that (1) an error

occurred,     (2) the    error     was     obvious, (3)     the   error      affected

substantial rights, and (4) the error "seriously impaired the

fairness, integrity, or public reputation of judicial proceedings."

United States v. Vargas-De Jesús, 618 F.3d 59, 67 (1st Cir. 2010)

(internal quotation marks and citation omitted).                  LaPlante cannot

satisfy the first prong of this test.                Thus, our analysis starts

and ends with that prong.

              Title 18 United States Code Section 1341 provides in
relevant

part:



                                         -6-
       "Whoever, having devised or intending to devise any
       scheme or artifice to defraud, or for obtaining money or
       property by means of false or fraudulent pretenses,
       representations, or promises, . . . for the purpose of
       executing such scheme or artifice or attempting so to do,
       places in any post office or authorized depository for
       mail matter, any matter or thing whatever to be sent or
       delivered by the Postal Service, or deposits or causes to
       be deposited any matter or thing whatever to be sent or
       delivered by any private or commercial interstate carrier
       . . . shall be fined under this title or imprisoned not
       more than 20 years, or both."

18 U.S.C. § 1341.             In charging the jury, the district court

described the elements of mail fraud and explained that the jury's

decision had to be unanimous as to whether the government had

proven those elements.           The district court instructed that mail

fraud consists of three elements the government must prove beyond

a reasonable doubt: (1) a scheme or artifice to defraud; (2) the

defendant's knowing and willing participation in the scheme to

defraud with the specific intent to defraud; and (3) the use of the

mails in furtherance of the scheme.             As to the first element, the

district court explained that a scheme to defraud is "a plan to

deprive another of money or property by trick, deceit, deception or

swindle" and that the scheme must relate to a "material fact or

matter."      The district court described a "material fact" as one

that   "has   a     natural    tendency    to   influence   or   is   capable   of

influencing the decision of the person to which it was addressed"

and instructed the jury that if it were to "find a particular

statement of fact was false, you must then determine whether that

statement     was    one   that    a   reasonable    person      [would]   h[a]ve

                                          -7-
considered important in making his or her decision.                      The same

principle    applies   to   fraudulent        half-truths    or    omissions     of

material facts."

            With respect to the second element, the court defined

"knowingly" as "act[ing] voluntarily and deliberately, rather than

mistakenly or inadvertently" and "willfully" as "act[ing] knowingly

and purposefully with an intent to do something the law forbids[.]"

The jury was instructed that "intent to defraud means to act

willfully with a specific intent to deceive or cheat or for the

purpose of    either   causing    some       financial   loss     to   another   or

bringing about some financial gain to oneself."              The court further

instructed that the question of whether the "defendant acted

knowingly, willfully and with the intent to defraud is a question

of fact for [the jury] to resolve" and goes to the "defendant's

state of mind."     Direct proof of intent, the court explained, is

not   required;    intent   may   be     "established       by    circumstantial

evidence."

            Moving on to the third element, the court instructed the

jury that the government had to prove the use of the mails in

furtherance of the scheme to defraud, which means the mails must

further or assist in carrying out the scheme.            The court made clear

that the burden to prove all of the elements rested with the

government.




                                       -8-
             LaPlante first argues the district court erred when it

instructed the jury on the elements of a scheme to defraud rather

than on the elements of a scheme to obtain money or property by

false   or   fraudulent      pretenses,   representations      or   promises.

Specifically, LaPlante argues that a scheme to obtain money by

false pretenses includes proof of a false statement, whereas a

scheme to defraud does not involve such proof.                 She says that

because the government's evidence at trial focused on the false

statements LaPlante made to lenders, the heart of the government's

case focused on a scheme to obtain money or property by false or

fraudulent pretenses, representations or promises, not a scheme to

defraud.     LaPlante contends that as a result, the district court

should have "conform[ed]" its jury instructions to the government's

evidence of false statements at trial by instructing the jury on

the elements of a scheme to obtain, and that failing to do so

constituted error.        We find no error, plain or otherwise.

             The   crux     of    LaPlante's   argument   is   based   on   the

fundamentally flawed premise that a scheme to defraud cannot be

proven using false statements.          Enacted in 1872, the original mail

fraud statute prohibited the use of mails to further "[a]ny scheme

or artifice to defraud."          Durland v. United States, 161 U.S. 306,

313 (1896) (internal quotation marks omitted).                 The statute's

language did not include the words "or for obtaining money or

property      by    means        of   false    or   fraudulent      pretenses,


                                        -9-
representations, or promises," as it does today. The Supreme Court

early on rejected a narrow interpretation of the phrase "any scheme

or artifice to defraud" that would have confined the statute's

reach to "such cases as, at common law, would come within the

definition of 'false pretenses,'" such as cases involving an actual

misrepresentation of a material fact.             Id. at 312.     Rather,

Durland broadly interpreted the words "scheme to defraud" to

"include[] everything designed to defraud by representations as to

the past or present, or suggestions and promises as to the future."

Id. at 313.

            Codifying the holding in Durland, Congress amended the

mail fraud statute in 1909, giving "further indication that the

statute's purpose is protecting property rights."               McNally v.

United States, 483 U.S. 350, 357 (1987) (superseded on other

grounds).     "The amendment added the words 'or for obtaining money

or   property     by    means   of   false   or   fraudulent    pretenses,

representations, or promises' after the original phrase 'any scheme

or artifice to defraud.'"       Id. (quoting Act of Mar. 4, 1909, ch.

321, § 215, 35 Stat. 1130).      The added language, the Supreme Court

has said, is based on the statement in Durland that the statute is

intended to reach "everything designed to defraud."            McNally, 483

U.S. at 357-58.        Instead of using that phrase, however, Congress

chose "'[any scheme or artifice] for obtaining money or property.'"

Id. at 358.     The meaning of the words "to defraud" -- which "refer


                                     -10-
to 'wronging one in his property rights by dishonest methods or

schemes' and 'usually signify the deprivation of something of value

by trick, deceit, chicane or overreaching'" -- did not change after

the 1909 amendment.       Id. (quoting Hammerschmidt v. United States,

265 U.S. 182, 188 (1924)).            The "obtaining money or property by

means of false or fraudulent pretenses" language "simply made it

unmistakable that the [mail fraud] statute reached false promises

and misrepresentations as to the future as well as other frauds

involving money or property."           McNally, 483 U.S. at 359.

           Thus,   as     was   the    case   before    the    scheme-to-obtain

language was added in 1909, a scheme to defraud captures within its

ambit false representations.          See, e.g., Durland, 161 U.S. at 312-

13; McNally, 483 U.S. at 356-59.          Indeed, as we have said, a scheme

to   defraud   includes    "'any      plan,   pattern   or    cause   of   action,

including false and fraudulent pretenses and misrepresentations'";

that is, the government may, but is not required to, prove a scheme

to defraud using evidence of false misrepresentations.                     United

States v. Brandon, 17 F.3d 409, 424 (1st Cir. 1994) (quoting United

States v. Goldblatt, 813 F.2d 619, 624 (3d Cir. 1987)) (defining

the terms "scheme" and "artifice" used in connection with the bank

fraud statute, 18 U.S.C. § 1344); see also United States v. Daniel,

329 F.3d 480, 485 (6th Cir. 2003) (holding a "scheme to defraud

includes any plan or course of action by which someone intends to

deprive another by deception of money . . . or property by means of


                                       -11-
false or     fraudulent   pretenses,   representations,    or promises")

(internal quotation marks and citation omitted).1            We have not

distinguished a scheme to defraud from obtaining money or property

by   false   or   fraudulent   pretenses   in   the   restrictive   manner

suggested by LaPlante. We have instead taken the broader approach,

consistent with Supreme Court precedent, that the government may

secure a mail fraud conviction by "prov[ing] the existence of a

scheme conceived for the purpose of defrauding by means of false

pretenses, representations or promises" and the "use of the United

States mails in furtherance of that scheme."            United States v.

Serrano, 870 F.2d 1, 6 (1st Cir. 1989) (internal quotation marks,

alterations, and citation omitted).

             The government's evidence in this case that LaPlante lied

to lenders about the viability of her business and lied that JRL

was actively factoring during the relevant time period sought to

prove mail fraud and specifically, a scheme to defraud.        The use of

false misrepresentations as evidence against her does not, as

LaPlante says, automatically mean a "scheme to obtain" was the only


      1
      LaPlante cites United States v. Goldberg, 913 F. Supp. 629,
636-37 (D. Mass. 1996), for the proposition that a conviction for
a scheme to obtain, unlike a scheme to defraud, involves proof of
a particular false statement. Goldberg does not stand for that
proposition. While Goldberg notes that "a conviction for a scheme
to defraud does not require proof of any false statement, which is
the sine qua non of the second provision," id. at 637, it draws
from Supreme Court precedent and First Circuit case law to
ultimately conclude that the words "scheme to defraud" may not
require proof of false promises, but they certainly encompass such
promises. Id. at 637-38.

                                  -12-
provision of the mail fraud statute under which the district court

could have appropriately instructed the jury.2     Accordingly, the

district court more than adequately instructed the jury on the

necessary elements of a scheme to defraud and we find no error,

plain or otherwise, with its instructions.

          LaPlante next contends that even if the district court

correctly focused its jury instructions on a scheme to defraud, the

district court erred in failing to give a specific unanimity

instruction on which particular false statement alleged in the

indictment was used to carry out the fraud.   We find no error.   The

court was not required to give that unanimity instruction because

the jury is not required to agree on the means -- the specific



     2
      LaPlante mistakenly relies on Hebshie, 549 F.3d at 43-44, to
support her argument that the district court erred in failing to
instruct the jury on the elements of a scheme to obtain. Hebshie
concerned the district court's error in "conflating the 'causation'
requirement with the 'in furtherance' requirement" when explaining
the mail element of the mail fraud statute. Id. at 42. That is
not this case. LaPlante's reliance on United States v. Fontana,
948 F.2d 796, 801 (1st Cir. 1991), is similarly misplaced. Fontana
observed that fraudulent misrepresentations must be shown under the
second prong of the bank fraud statute -- a scheme or artifice to
obtain any of the moneys of a financial institution by means of
false or fraudulent pretenses.     Id. at 801-802.    In rejecting
defendant's argument that the jury charge imposed on the government
the burden of proving fraudulent misrepresentation "under both
prongs of § 1344," id. at 801, we noted the jury instruction
reflected the existence of two disjunctive prongs of the statute,
"only one of which [the scheme to obtain prong] by its plain
language requires the showing of fraudulent misrepresentations."
Id. at 802 (emphasis in original). Fontana thus does not support
LaPlante's argument that because a "scheme to obtain" requires
proof of a false statement and a scheme to defraud does not, false
statements cannot be used to prove a scheme to defraud.

                               -13-
false statement -- LaPlante used to carry out her fraudulent

scheme.   The requirement that a jury must come to a unanimous

agreement "on the principal facts underlying its verdict--what

courts have tended to call the elements of the offense . . . does

not extend to subsidiary facts--what [the Supreme Court] has called

'brute facts.'"   United States v. Lee, 317 F.3d 26, 36 (1st Cir.

2003); see also United States v. Reeder, 170 F.3d 93, 105 (1st Cir.

1999) (following Schad v. Arizona, 501 U.S. 624, 631 (1991))

(noting a jury must agree unanimously that the government has

proven all the elements of the offense, but it "need not agree on

the means by which all the elements were accomplished").   "[T]the

Supreme Court has 'never suggested that in returning general

verdicts in such cases the jurors should be required to agree on a

single means of commission, any more than the indictments were

required to specify one alone.'"      United States v. Hernandez-

Albino, 177 F.3d 33, 40 (1st Cir. 1999) (quoting Schad, 501 U.S. at

631) (finding no error in failure to give unanimity instruction on

which gun the defendant carried in case involving a conviction for

carrying a firearm during and in relation to a drug crime).      A

jury, faced with "divergent factual theories in support of the same

ultimate issue," may decide unanimously, as is the case here, that

the government has proven a scheme to defraud even if they may not

be unanimous as to the precise manner in which it occurred.   Lee,

317 F.3d at 36.    On this we are not alone.    See, e.g., United


                               -14-
States v. Rice, 699 F.3d 1043, 1048 (8th Cir. 2012) (holding a jury

is not required to agree unanimously on the particular means the

defendant used in each fraudulent wire transfer); United States v.

Lyons, 472 F.3d 1055, 1068-69 & n.11 (9th Cir. 2007) (no plain

error in failing to instruct jury that it must be unanimous

regarding theory of fraud).

          We therefore find no error, much less plain error, in the

district court's failure to provide a unanimity instruction on

which particular statement was false.3




     3
      LaPlante makes a passing argument that the district court
further erred because, in her view, the jury instructions allowed
the jury to convict based on false statements not alleged in the
indictment. She fails to present any developed argument to support
her claim. LaPlante makes only a cursory reference to the court's
instruction that if the jury were to "find a particular statement
of fact was false" it then had to determine whether the statement
was one that a reasonable person would have considered important in
making his or her decision.     Given the allegations made in the
indictment, the evidence presented at trial and the jury
instructions as a whole, we cannot see how the court's particular-
statement instruction allowed the jury to convict on false
statements not alleged in the indictment. In its instructions, the
court repeatedly told the jury that the government had to prove
beyond a reasonable doubt that there was a scheme or artifice to
defraud as "charged" and "described" in the indictment.         The
indictment alleged five different ways LaPlante carried out her
scheme -- i.e., by falsely informing victim lenders her company was
actively purchasing accounts receivable and falsely telling lenders
that their loans would be used by her company for that purpose,
among other ways. And, at trial the government's evidence proved
the allegations by presenting witness testimony about false
statements LaPlante made to them about her business and what their
money would be used for.

                               -15-
               B.   Ineffective Assistance of Counsel

          As   alluded    to   previously,   at   trial   the    government

presented the testimony of Attorney Normand, counsel for the

plaintiff in the civil case against LaPlante.              During cross-

examination, defense counsel established through Attorney Normand

that the civil case ended in a default judgment finding fraud

against LaPlante and her business. Defense counsel also moved into

evidence the order itself, which said the default judgment, finding

fraud on two counts, was based on the representation that no

payments had been made to the plaintiff.           On appeal, LaPlante

claims that introducing evidence of the default judgment to the

jury botched her defense and amounted to ineffective assistance of

counsel in violation of the Sixth Amendment of the United States

Constitution, U.S. Const. Am. VI.

          LaPlante never raised her ineffective assistance claim in

the district court.      And we rarely review Sixth Amendment claims

against trial counsel raised initially on direct appeal.             United

States v. Mala, 7 F.3d      1058, 1063 (1st Cir. 1993).         A defendant

waging a Sixth Amendment attack must show both that counsel's

performance was constitutionally deficient, meaning that counsel

made errors so serious that "counsel was not functioning as the

'counsel' guaranteed the defendant by the Sixth Amendment," and

that the deficient performance prejudiced the defense.           Strickland

v. Washington, 466 U.S. 668, 687 (1984); see also United States v.


                                  -16-
Natanel, 938 F.2d 302, 309 (1st Cir. 1991).          An appellate court is

typically ill-equipped to handle the fact-specific inquiry involved

in deciding whether a defendant has made that showing.                  United

States v. Ofray-Campos, 534 F.3d 1, 34 (1st Cir. 2008).               That is

because the record on appeal as to what happened and why counsel

acted as he did is ordinarily not sufficiently developed to allow

reasoned consideration of an ineffective assistance claim.              United

States v. Torres-Rosario, 447 F.3d 61, 64 (1st Cir. 2006).                  The

trier, on the other hand, who presided over the trial and saw and

heard each witness first hand, is in the best position to "marshal

and evaluate evidentiary facts required to place the adequacy of

the defendant's representation into proper perspective."              Natanel,

938 F.2d at 309.        A defendant is thus ordinarily required to

present his ineffective assistance claim first to the district

court in a petition under 28 U.S.C. § 2255.          Ofray-Campos, 534 F.3d

at 34.

           In    exceptional   cases,     however,   where   the   record    is

sufficiently developed and the critical facts are undisputed, we

may review an ineffective assistance claim on direct appeal.              Id.;

see   Natanel,    938   F.3d   at   309    (reviewing   on   direct     appeal

ineffective assistance claim).       This is that rare case.       We see no

reason for further fact-finding, as urged by the government, given

the robust record detailing what happened below, which makes clear

why counsel pursued the strategy he did.


                                    -17-
            We narrow our focus, as LaPlante does, on the testimony

of the government's witness, Attorney Normand.                   At trial, the

government elicited testimony from Attorney Normand about the

documentation LaPlante produced in his client's civil case against

her and JRL to demonstrate JRL had not engaged in factoring after

January 2003.      The government did not question Attorney Normand on

the specific allegations made in that lawsuit, and LaPlante's trial

counsel did not object to his testimony.                On cross-examination,

however, defense counsel elicited testimony that the state court

complaint        included     allegations      of     fraud     and     negligent

misrepresentation.

            The district judge interrupted defense counsel as he

questioned       Attorney     Normand    further     about    the     complaint's

allegations.      At sidebar, the district judge asked defense counsel

what he "was trying to do and why?"            Defense counsel explained he

wanted to show that the finding of fraud in the state civil case

was based on a default judgment, and that contrary to the statement

in the default judgment order that undisputed evidence showed no

payments were made to repay the plaintiff, payments were in fact

made.   He said the testimony about the complaint and the default

judgment would help him show that the dissemination of the default

judgment    to    other     victim   lenders   caused    them   to    panic   into

believing they had been defrauded.                  This, he believed, would

demonstrate the present case had nothing to do with LaPlante's


                                        -18-
intent to defraud; it was all just one big misunderstanding by

other lenders.

          The    district   judge   seemed   concerned,   asking   defense

counsel, "You yourself on behalf of the defendant are seeking to

put before this jury that a civil judgment was entered finding your

client engaged in fraud . . . [a]nd then you're going to attempt to

explain that away later."       Defense counsel responded by again

explaining his theory that the lenders saw the default judgment,

jumped to the conclusion that LaPlante had defrauded them, and the

situation "snowballed out of control" from that point forward. The

district judge told counsel he could elicit testimony that payments

were in fact made to the plaintiff in the state court case and that

the finding of civil fraud was based on a default judgment.4

          Cross-examination resumed and Attorney Normand testified

that a default judgment had been issued in the civil fraud case and

defense counsel admitted into evidence the order issuing the

default judgment.    Defense counsel asked Attorney Normand whether

LaPlante had submitted payments to his client (the plaintiff in the

civil fraud case) after, not before, the default judgment was

entered. Attorney Normand responded in the affirmative and defense

counsel proceeded to ask him about the elements of fraud.            Once

again, the district court stepped in and called counsel to sidebar.



     4
      During defense counsel's direct examination of LaPlante, he
questioned her about the default judgment order finding fraud.

                                    -19-
           The district judge asked counsel why he was questioning

Attorney Normand on the elements of fraud.          Counsel said he wanted

to show the jury that the default judgment was the "unintended

consequence"    of     unintentional        misrepresentations     made    by

plaintiff's counsel in the state case that LaPlante had failed to

repay the plaintiff, when she had in fact made payments.                  He

explained that the idea of unintended consequences applied because

lenders, after learning about the default judgment, panicked and

mistakenly believed they too had been defrauded, leading to a run

on the bank and LaPlante's inability to pay anyone back.              Defense

counsel suggested again that such chain of events, not LaPlante's

fraudulent intent, led to the government's prosecution of LaPlante.

The district judge corrected counsel that up until that point in

the trial, he had presented no evidence to support his theory that

the default judgment was disseminated, panicked lenders, and caused

them to believe LaPlante had defrauded them.              The district judge

also pointed out that the government's "mindset" for deciding to

charge   LaPlante    with    fraud   was    irrelevant.     Counsel   quickly

switched gears and pressed that he was trying to establish through

Attorney Normand the default judgment's possible effect on the

individual lenders.         The district judge rejected that idea too

since Attorney Normand could not be asked to speculate about the

default judgment's effect on other lenders; counsel's questions,

the district judge said, were to be limited to asking Attorney


                                     -20-
Normand about the judgment's effect on him only.              The district

judge also shot down defense counsel's argument that he be allowed

to question Attorney Normand as a legal expert on the elements of

fraud.

            Despite the defense's theory that the dissemination of

the   default     judgment   led   lenders   to   believe   they   had   been

defrauded, counsel did not establish through Attorney Normand's

testimony (or anyone else's) that the default judgment in the civil

fraud case had ever been disseminated to any lenders. Counsel also

presented    no    evidence    about   the    alleged   misrepresentation

concerning repayments he says caused the default judgment to be

entered in the civil case.

            In seeking to establish her ineffective assistance claim,

LaPlante says she satisfies the first prong of the ineffective

assistance test because her trial counsel's decision to use the

default judgment the way he did was patently unreasonable.5               See


      5
      The government urges us to hold off on deciding this issue.
It argues that more fact-finding is necessary to understand the
reasons counsel chose to put the default judgment at center stage
before the jury. We find the record sufficiently clear as to why
defense counsel wanted to elicit testimony concerning the default
judgment. At the bench conference and sidebars during the cross-
examination of Attorney Normand, counsel explained that bringing
out testimony about the default judgment would help support his
theory that the present case was merely a result of lenders who
panicked after seeing the default judgment, believing they had been
defrauded (which he somehow believed would negate LaPlante's intent
to defraud). We do not see what more defense counsel could say to
explain his actions to warrant further factual development. Cf.
Ofray-Campos, 534 F.3d at 34 (finding record unclear as to whether
defense counsel's decision to discuss that local charges were

                                    -21-
United States v. Valerio, 676 F.3d 237, 246 (1st Cir. 2012).

Although we have serious trouble seeing how admitting the default

judgment finding fraud against LaPlante in a civil case brought by

a victim lender could have advanced any legitimate defense strategy

under the circumstances at the time, we need not ultimately decide

whether   doing      so    amounted     to   constitutionally     deficient

performance.      Assuming without deciding that defense counsel's

performance    was    professionally     unreasonable,     LaPlante   cannot

establish that prejudice resulted from it.

          To demonstrate she was prejudiced by trial counsel's

constitutionally deficient performance, LaPlante must show "there

is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.              A

reasonable probability is a probability sufficient to undermine

confidence in the outcome."           Strickland, 466 U.S. at 694.         The

reviewing court "must consider the totality of the evidence before

the judge or jury."       Id. at 695.    "[A] verdict or conclusion only

weakly supported by the record is more likely to have been affected

by errors than one with overwhelming record support."           Id. at 696.

          While      LaPlante   contends     she   was   prejudiced   by   the

testimony concerning the default judgment and counsel's decision to




pending against his client for the murder of a rival drug dealer
was a legitimate tactical decision at the time it was made or
deficient performance in violation of the defendant's right to
effective assistance).

                                      -22-
admit into evidence the order of the default judgment, the evidence

supporting the jury's verdict in this case was overwhelming.               The

government introduced evidence showing that between January 2003

and February 2007, lenders loaned money to LaPlante's business

based on her representation that their money would be used for

factoring in particular, not marketing or consulting, after she

explained to them how factoring worked and how profitable it was.

The government presented evidence that LaPlante lied to those

lenders about the viability of her business and lied that JRL was

actively factoring during the relevant time period.                 On cross-

examination, LaPlante even admitted that she asked a particular

lender for a loan so she could purchase accounts receivable and

that after receiving the funds, she did not use them for that

purpose.        Given   the   weight   of   the   evidence,   LaPlante   cannot

demonstrate a reasonable probability that her trial's outcome would

have     been   different     but   for     defense   counsel's   missteps.

Accordingly, she cannot prevail on her ineffective assistance

claim.

                                    Conclusion

       We need say no more. LaPlante's conviction stands. Affirmed.




                                       -23-